390 F.2d 661
Woodrow Guy WARD, Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 25298.
United States Court of Appeals Fifth Circuit.
March 6, 1968.

Woodrow Guy Ward, pro se.
Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before BROWN, Chief Judge, and JONES and CLAYTON, Circuit Judges.
PER CURIAM:


1
This is an appeal by a federal prisoner from a denial of habeas corpus relief.


2
The appellant complains that he is being required to serve his prison sentence on an 'installment plan'.


3
The record shows that the appellant has received full credit for all time which he has actually served.  As the district court observed in an able memorandum opinion, 'The only reason that the petitioner is serving the seven-year sentence on what he terms the 'installment plan' is because he (twice) violated the terms of his conditional release.'


4
Affirmed.